Beasley, Judge,
concurring specially.
With respect to Division 2, the law provides that the defendant “shall be entitled to have a complete copy of any written scientific reports . . .” upon proper request; it requires the prosecution “to furnish” the defendant with a copy. OCGA § 17-7-211. Because of the accused’s entitlement, which grows out of the weight given such reports as evidence against a person due to society’s deference to the results of scientific scrutiny, the statute puts a burden on the prosecution to insure that defendant gets them. The idea is that if the prosecution intends to use these reports in trial as evidence against defendant, the latter should be given a fair opportunity to test the accuracy of the scientist’s damaging conclusion and to counter that conclusion with scientifically arrived at conclusions contrary to it, if he can.
Obviously, this fair play objective is not sufficiently met by the simple mailing of the report to defendant’s counsel. It may never get there. It is only met when the report is “furnished,” when defendant (or his counsel’s office) gets it. If the prosecution wishes to rely on the mails as a vehicle to effect delivery, the prosecution will have to bear the risk of completion of the task which the mail (a courthouse interdepartmental delivery system in this case) is entrusted with. “To furnish” means “to accomplish; insure; to provide for; to provide what is necessary for; to satisfy the needs of; equip; fit out or fit up; to supply; give; afford . . .” Webster’s New International Dictionary, Second Edition, Unabridged.
In the instant case, there is no question that the report was put into the outgoing mailbox in the prosecutor’s office and that the public defender had no record or knowledge of receiving it.
What makes the admission of the report into evidence not reversible error here, assuming it was error, is that defendant did not deny going into the store and handling the magazine on which the fingerprint report was based. Thus the lab’s fingerprint analysis report was merely cumulative of defendant’s own testimony. If he had been “furnished” the report earlier, it is difficult to comprehend how his testimony or defense could have changed, particularly since counsel asserts that the report in large measure persuaded defendant to admit that he had been in the store. He did not contend that he was not there or that the report was faulty or that a scientific examination by a different fingerprint analyst would have resulted in a different finding.